Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 28, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  137111 (147)                                                                                         Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  ANTHONY PELLEGRINO, Individually and as                                                              Diane M. Hathaway,
  Personal Representative of the Estate of                                                                               Justices
  Shirley Ann Pellegrino,
               Plaintiff-Appellee,
  v                                                                 SC: 137111
                                                                    COA: 274743
                                                                    Wayne CC: 03-325462-NI
  AMPCO SYSTEMS PARKING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to strike portions of the defendant’s brief on
  appeal is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 28, 2010                    _________________________________________
         0127                                                                  Clerk